The parties occupy the same position as in the trial court, and will be referred to herein as plaintiff and defendant, as they there appeared.
Plaintiff sued to recover upon an open account for goods, wares, and merchandise alleged to have been furnished to the defendant at his request, and amounting to $51.75. The answer was a verified general denial. A jury was waived, the cause tried to the court, and judgment rendered for defendant, from which plaintiff appeals.
For reversal, it is contended that the judgment of the trial court is not sustained by the evidence and is contrary to the evidence.
Plaintiff's evidence disclosed that both the plaintiff and the defendant were in the business of selling oil well packers of different kinds; that the defendant telephoned to the office of the plaintiff and inquired if they had a certain kind of packer; that upon receiving an affirmative answer, defendant stated that he would send a man after it.
The evidence of the defendant was that one Tilley came to his place of business to purchase a certain kind of packer which defendant did not have; that the defendant telephoned to the plaintiff, for Tilley, and ascertained that the plaintiff had such a packer and informed them that a party would be down after one. Defendant further testified that he did not know whether Tilley called for such packer; that in his conversation over the telephone, no price was mentioned, and that defendant never told the plaintiff in such telephone conversation that he wanted such a packer, nor did he agree to pay for it.
Considerable evidence was introduced by the parties in support of their respective contentions.
This court has repeatedly announced the rule that in an action at law, tried to the court without a jury, the findings of the court will be given the same weight as the verdict of a jury, and where there is any evidence reasonably supporting the judgment, the same will not be disturbed on appeal. Blackwell Publishing Co. v. Steinberger, 115 Okla. 6, 240 P. 1040; Sipe v. Greenfield, 116 Okla. 241, 244 P. 424; People's State Bank v. James, 117 Okla. 297, 246 P. 451.
The judgment of the trial court, under the foregoing rule, must be, and the same is affirmed.
BRANSON, C. J., and HARRISON, LESTER, HUNT, RILEY, and HEFNER, JJ., concur. *Page 105